Citation Nr: 0207133	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  91-45 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol Chaplin, Counsel


REMAND

The veteran had active service from February 1959 to March 
1979, including duty in Vietnam.   

It is noted that by a rating decision of January 
2002, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana 
adjudicated certain claims pertaining to the 
ratings assigned for the veteran's service-
connected disabilties and notified the veteran of 
the decision.  That decision is not on appeal at 
this time.  

The matter now before the Board of Veterans' Appeals (Board) 
is from the RO's denial of service connection for PTSD.  On a 
VA Form 1-9 received by the RO in March 1999, after issuance 
of a supplemental statement of the case on the PTSD claim, 
the veteran checked "no" to the question of whether he 
wanted to appear at a personal hearing.  However, on the same 
form he also indicated that he would appear personally before 
VA field personnel.  This discrepancy was overlooked by the 
RO and by the Board when it remanded the case in November 
1999.  Therefore, after the case was returned to the Board, a 
letter was sent to the veteran asking whether he wanted a 
personal hearing.  He replied that he wants a hearing before 
a Board Member at the New Orleans RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

The RO should schedule a Travel Board 
hearing for the veteran.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


